            Case 2:21-cv-00658-DB Document 5 Filed 04/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    SHON OLIVENTA WILLIAMS,                             No. 2:21-cv-0658 DB P
10                        Petitioner,
11             v.                                         ORDER
12    L. BIRD,
13                        Respondent.
14

15            Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

16   corpus pursuant to 28 U.S.C. § 2254.

17            The application attacks a conviction issued by the Superior Court of California, County of

18   Los Angeles. (ECF No. 1 at 1.) While both this court and the United States District Court in the

19   district where petitioner was convicted have jurisdiction, see Braden v. 30th Judicial Circuit

20   Court, 410 U.S. 484 (1973), any and all witnesses and evidence necessary for the resolution of

21   petitioner’s application are more readily available in Los Angeles County. Id. at 499 n.15; 28

22   U.S.C. § 2241(d).

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////
           Case 2:21-cv-00658-DB Document 5 Filed 04/19/21 Page 2 of 2


 1             Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that:

 2             1. This matter is transferred to the United States District Court for the Central District of

 3   California.

 4   Dated: April 17, 2021

 5

 6

 7

 8

 9

10

11

12

13

14

15
     DB:12
16   DB:1/Orders/Prisoner/Habeas/will0658.108

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
